Case:17-01274-KHT Doc#:67 Filed:07/02/21                Entered:07/02/21 12:55:36 Page1 of 3




                         UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF COLORADO

In re:                              )
                                    )     Case No. 09-37480-KHT
BYRON PATTERSON MCDANIEL JR. )
AND LAURA PAIGE MCDANIEL            )     Chapter 13
                                    )
      Debtors.                      )
__________________________________ )
                                    )
BYRON PATTERSON MCDANIEL JR. )
AND LAURA PAIGE MCDANIEL,           )
                                    )     Adversary Proceeding No. 17-01274-KHT
      Plaintiffs,                   )
v.                                  )
                                    )
NAVIENT SOLUTIONS, LLC,             )
                                    )
      Defendant.                    )
_____________________________________________________________________________

 ENTRY OF APPEARANCE, REQUEST FOR ALL PLEADINGS AND NOTICES, AND
                     RESERVATION OF RIGHTS
_____________________________________________________________________________

        Pursuant to 11 U.S.C. § 1109(b) and Rule 9010(b) of the Federal Rules of Bankruptcy
Procedure, K. Elizabeth Sieg, of McGuireWoods LLP gives notice of her entry of appearance on
behalf of Navient Solutions, LLC (“Navient”) and further requests that all notices, pleadings and
other documents filed and/or served in this case (including, but not limited to, all notices
described in Rule 2002 of the Bankruptcy Rules) be sent to:

         K. Elizabeth Sieg, Esq.
         McGuireWoods LLP
         Gateway Plaza
         800 E. Canal Street
         Richmond, VA 23219-3916
         E-mail: bsieg@mcguirewoods.com

        Neither this Entry of Appearance, Request for All Pleadings and Notices, and
Reservation of Rights, nor any subsequent appearance, pleading, claim or suit is intended to
waive (1) the rights of Navient to have final orders entered only after de novo review by a district
judge; (2) the rights of Navient to trial by jury in any proceeding so triable herein or in any case,
controversy or proceeding related hereto; (3) the rights of Navient to have the reference
withdrawn by the District Court in any matter subject to mandatory or discretionary withdrawal;
(4) the rights of Navient with respect to other matters which the Bankruptcy Court is not
authorized to adjudicate; and (5) any other rights, claims, actions, defenses, setoffs, or


53438179.1
Case:17-01274-KHT Doc#:67 Filed:07/02/21              Entered:07/02/21 12:55:36 Page2 of 3




recoupments to which Navient is or may be entitled to under agreements, in law, or equity, all of
which rights, claims, actions, defenses, setoffs and recoupments Navient expressly reserves.

       Dated this 2nd day of July, 2021.

                                             MCGUIREWOODS LLP


                                             /s/ K. Elizabeth Sieg
                                             K. Elizabeth Sieg, Esq.
                                             Gateway Plaza
                                             800 E. Canal Street
                                             Richmond, VA 23219-3916
                                             Telephone: 804-775-1137
                                             Fax: 804-698-2257
                                             E-mail: bsieg@mcguirewoods.com

                                             Attorneys for Navient Solutions, LLC




                                                2
Case:17-01274-KHT Doc#:67 Filed:07/02/21            Entered:07/02/21 12:55:36 Page3 of 3




                              CERTIFICATE OF SERVICE

       I hereby certify that on July 2, 2021, I electronically filed the following ENTRY OF
APPEARANCE, REQUEST FOR ALL PLEADINGS AND NOTICES, AND
RESERVATION OF RIGHTS with the Clerk of Court using the CM/ECF system which will
send notification of such filing to the following e-mail addresses:

Austin Smith
austin@acsmithlawgroup.com


                                           /s/ Roberta Neal
                                           Roberta Neal




                                              3
